Citation Nr: 0519183	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for right eye 
blindness, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the veteran's claim of entitlement to an 
increased rating for his service connected right eye 
disability.

The Board points out that it has granted the veteran's motion 
to advance this case on the docket due to the veteran's 
advanced age.  38 C.F.R. § 20.900(c) (2004).  In May 2005 the 
veteran submitted which the Board interprets as raising the 
issue of service connection for ptosis (disfigurement).  This 
issue is referred to the RO for appropriate action.

FINDING OF FACT

The veteran's service connected right eye disability results 
in complete blindness of the right eye, without light 
perception; blindness in the left eye is shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
eye blindness have not been met.  38 U.S.C.A. §§ 1155, 1160 
(West 1991); 38 C.F.R. §§ 3.83, 4.80, 4.84a, Diagnostic Codes 
6008, 6070 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
course of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the pertinent rating decision, a statement of the 
case dated March 2001, a VCAA letter dated June 2001, and two 
supplemental statements of the case dated October 2001 and 
April 2005.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received several VA examinations 
during the course of this appeal.  

The Board notes the veteran was notified of the VCAA 
subsequent to the appealed decision in violation of the VCAA 
and was not specifically informed to furnish copies of any 
pertinent evidence in his possession not previously submitted 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Background

Historically, the Board notes that the veteran was granted 
service connection for a right eye disability at a 30 percent 
evaluation, by a February 1954 rating decision, following the 
date of his discharge from service.  This rating was granted 
on the basis of service medical records which showed the 
veteran lost the use of his right eye in service.

During the course of his appeal, the veteran has received 
treatment for numerous disabilities not at issue in the 
present case, as well as periodic treatment and evaluation of 
his eyes.  Special monthly compensation has also been granted 
for loss of use of one eye.

In November 1999, the veteran filed an application for an 
increased rating for his service connected right eye 
disability.  Essentially, the veteran states that his 
evaluation should be increased due to the severity of his 
disability.  The relevant evidence of record includes the 
reports of VA and private outpatient treatment, and the 
reports of VA examinations.

The veteran was seen privately with a diagnosis of a possible 
transient ischemic attack in July 1999.  At that time, the 
veteran was noted to have visual fields and extraocular 
muscles full in the left eye.

A private consultation report dated January 19, 2000, 
indicated that the veteran was seen with complaints of vision 
problems, with things being out of focus and fuzzy, as well 
as double vision.  At that time it was noted that the veteran 
was blind in the right eye and normally had good vision in 
his left eye.  He reported that this distorted vision lasted 
about 40 minutes.  The examiner indicated that at that time, 
the veteran's visual symptoms had resolved, and the examiner 
suspected the veteran's symptoms were due to his eye, and not 
the brain, although he requested that a carotid duplex study 
be done.  The examiner indicated that another possible 
diagnosis was ocular migraine.

The veteran received a VA examination in May 2000.  At that 
time, the veteran reported that he had no light perception in 
his right eye since it was injured in service.  He also 
reported having a lesion removed from his left upper eyelid 
by a dermatologist who told him that it was a benign lesion.  
Finally, he had an episode about one month prior which lasted 
10 minutes, during which he saw multiple images through his 
left eye.  He denied having headaches after the episode, or a 
history of headaches.  Upon examination, best corrected 
distance acuities were no light perception in the right eye, 
and left eye 20/25 -2.  External examination revealed a right 
hypodeviation.  Extraocular movements of the left eye were 
full.  Confrontation visual field testing revealed full 
fields in the left eye.  The pupil of the left eye was round 
and reactive to light.  There was an afferent pupillary 
defect on the right side by reverse.  Slit lamp examination 
revealed crusting and keratosis along the left upper eyelid, 
a clear cornea in both eyes, narrow anterior chamber angles 
in both eyes, and 1+ nuclear sclerosis of the lens in both 
eyes with cortical changes in the left.  Applanation 
pressures were 18 in the right eye and 15 in the left.  
Dilated fundus examination revealed atrophy of the optic 
nerve in the right eye and a normal macula in that eye.  
Dilated fundus examination pf the left eye showed a cup to 
disc ratio of 0.25 with peripapillary atrophy.  There were 
flame hemorrhages inferior temporal to the optic nerve as 
well as blotch hemorrhages superior to the superior temporal 
arcade.  The veteran was diagnosed with no light perception 
of the right eye, with optic atrophy, history of psoriasis of 
the left upper eyelid, and hypertensive retinopathy of the 
left eye.

The veteran received a private examination of his left eye in 
November 2000.  At that time, the veteran was noted to have 
visual acuity of 20/25.  Slit lamp examination showed a 
normal anterior segment with a slightly shallow chamber 
temporally.  There was also nuclear sclerosis present.  His 
tension on the left was 17.  Gonioscopy was less than grade 1 
for 360 degrees with a steep approach.  There were 
microaneurysms, dot and blotch hemorrhages and several cotton 
wool spots in the mid peripheral retina.  The macula was 
spared.  The optic nerve appeared normal.  The examiner 
diagnosed the veteran with nonproliferative diabetic 
retinopathy of the left eye, and narrow angle of the left 
eye, rule out subclinical narrow angle attacks.  As a result, 
the veteran's left eye received argon laser iridotomy in 
December 2000, with good postoperative status.  A cataract 
was diagnosed later in December 2000.

A private outpatient treatment report dated February 2003 
notes that the veteran had no light perception in the right 
eye, and corrected vision of 20/25 in the left eye.

A summary of treatment from a private physician, dated April 
2003, is of record.  It indicates that the veteran had been a 
patient of his for several years, and had recently had an 
episode of basal cell carcinoma of the right lower eyelid.  
He was noted to be blind in his right eye.  He was noted to 
have a history of diabetes for the past 20 years, and also 
suffered from numerous cardiac problems.  The veteran was 
noted to have visual acuity in the right eye of no light 
perception, and corrected to 20/25 in the left eye.  Both 
corneas were noted to be normal.  The lenses were found to 
have 1-2+ nuclear sclerosis with a history of iridotomies in 
both irises.  The anterior chambers were clear.  A large 
growth was noted on the lower lid of the right eye.  Optic 
atrophy was noted in the right eye.  The veteran was 
diagnosed with basal cell carcinoma of the right lower 
eyelid.  The physician indicated that in October 2002, he did 
a biopsy and revision of the veteran's right lower lid to 
remove the basal cell carcinoma.  He noted that the veteran 
was last seen by him in February 2003, at which time he was 
tumor free.

A statement from the veteran's private physician, dated May 
2004, is of record.  It indicates that the veteran sustained 
a severe injury to his right eye in service, which resulted 
in a loss of vision and a severe physical deformity.  The 
physician indicated that the deformity had manifested itself 
as a globe ptosis and a lid ptosis.  He was noted to also 
have severe dry eye, which the examiner indicated was 
probably indirectly as a result of that injury.  The 
successful removal of his basal cell carcinoma of the right 
lower eyelid was also noted.  The examiner indicated that the 
veteran in his opinion definitely had a severe physical and 
visual disability as well as disfigurement of the facial 
area.

A VA examination was conducted in September 2004.  At that 
time, the veteran noted that four months prior, the veteran 
had a tumor removed from his right lower eyelid, which was 
cancerous.  He complained of epiphora in that eye since the 
surgery.  He also reported a history of blepharitis in both 
eyes.  However, he was not using any eye drops for this, and 
he also reported a history of narrow anterior chamber angles.  
Best corrected distant and near visual acuities were in the 
right eye, no light perception, and left eye was 20/25.  
Refractive correction of the left eye was H.25D.

Cover testing revealed a right exotropia.  There was ptosis 
on the right side.  Extraocular muscle movements were full.  
The peripheral fields of the left eye were full to 
confrontation testing.  The pupils were round and reactive to 
light with a positive afferent defect on the right side.

Slit lamp examination revealed inflammation along the lid 
margins, right eye greater than left, mild conjunctival 
injection in both eyes, superficial punctuate keratopathy in 
both eyes, narrow anterior chamber angles in both eyes, and 
2+ nuclear sclerosis of lens in both eyes.  Applanation 
pressures were 13mmHg in each eye.  Dilation for fundus 
examination was not possible due to the narrow anterior 
chamber angles, therefore non-dilated fundus examination was 
performed, however, was limited due to the pupils' size.  The 
cup-to-disk ratio was .45 in the right eye and 0.5 in the 
left.  There was pallor of the optic nerve in the right eye 
and no lesions within the macular area of either eye.  The 
veteran was diagnosed with Blepharitis of the right eye, 
greater than left, history of removal of a lesion of the 
right lower lid, narrower anterior chamber angles, and 
history of trauma to the right eye with optic atrophy and 
ptosis.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.   In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The appellant's service-connected right eye disability is 
currently rated as 30 percent disabling under VA's Schedule 
for Rating Disabilities.  38 C.F.R. Part 4, Diagnostic Code 
6008-6070.

Under Diagnostic Code 6070, a 30 percent rating is assigned, 
consistent with a finding of blindness in one eye, with light 
perception only, and where the vision in the other eye is 
20/40.  A higher rating of 40% under Diagnostic Code 6066 
would not be warranted unless the veteran had anatomical loss 
of the right eye.

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 
6070. This interpretation of the rating schedule applicable 
to unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss and has been inferentially approved.  Boyer v. West, 11 
Vet. App. 477, 479-80 (1998).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

In this case, the appellant has reported increased 
symptomatology associated with his service-connected right 
eye disability, and has particularly noted that his left eye 
vision has decreased as well.  All evidence of record shows 
complete blindness in the right eye, without even light 
perception.  However, the Board notes that this loss of 
vision is already contemplated in the current rating.  The 
veteran has no anatomical loss of the right eye, such that a 
higher rating would be warranted under Diagnostic Code 6066.  
There has also been no evidence presented of enucleation or 
serious cosmetic defect or loss of vision in the left eye, 
such that the veteran's nonservice connected left eye could 
be considered for rating purposes.  However, the Board also 
notes that the veteran's left eye has been consistently been 
shown to be 20/25, which, even if the veteran's left eye were 
also service connected, would continue to warrant no more 
than a 30 percent rating, the rating the veteran has already 
received.  

As such, the veteran is be receiving the maximum rating 
available for blindness in one eye, which has not been 
anatomically lost, with his second eye not service connected 
and not blind.  Although the Board recognizes that the 
veteran has been noted to have had several brief attacks of 
double vision and difficulty seeing in the left eye, these 
attacks have been acute and transitory, resulting in no 
residuals, as the veteran has been continued to be found to 
have 20/25 vision in the left eye, and at no time has been 
found to be blind in his service connected left eye.

Thus, the Board finds that the preponderance of the evidence 
is against an increased rating for the veteran's service 
connected right eye disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for right eye 
blindness, currently evaluated as 30 percent disabling, is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


